326 F.3d 1030
Howard MEREDITH, Plaintiff-Appellee,v.State of OREGON; Bruce A. Warner, Director of Oregon Department of Transportation; Jimmy L. Odom, Outdoor Advertising Technician, Defendants-Appellants.
No. 01-35869.
United States Court of Appeals, Ninth Circuit.
Submitted April 1, 2002.*
Filed February 27, 2003.
Amended April 18, 2003.

Janet A. Metcalf, Senior Assistant Attorney General, Salem, OR, for the defendants-appellants.
Russell L. Baldwin, Lincoln City, OR, for the plaintiff-appellee.
Appeal from the United States District Court for the District of Oregon; Michael R. Hogan, Chief District Judge, Presiding. D.C. No. CV-01-06140-HO.
Before: D.W. NELSON, THOMPSON and RICHARD A. PAEZ, Circuit Judges.

ORDER

1
The Opinion in this case, reported at 321 F.3d 807 (9th Cir.2003), is amended as follows:


2
1. Delete the paragraph on pages 815-16 that begins "We have held that we have jurisdiction ..." and ends "Thomas v. Nakatani, 309 F.3d 1203, 1207-08 (9th Cir.2002)."


3
2. Delete the word "Similarly" in the first line of the first full paragraph on page 816 and replace it with the words "For instance."


4
It is further ordered that no petitions for rehearing or rehearing en banc shall be filed in response to this order.



Notes:


*
 The panel unanimously finds this case suitable for decision without oral argumentSee Fed. R. App. P. 34(a)(2).